Citation Nr: 0530179	
Decision Date: 11/10/05    Archive Date: 11/30/05	

DOCKET NO.  03-22 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to an evaluation in excess of 50 percent for 
an anxiety disorder. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

For reasons which will become apparent, the appeal as to the 
issues of an increased evaluation for service-connected 
anxiety disorder and a total disability rating based upon 
individual unemployability are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of some incident or incidents of the veteran's 
period of active military service.  

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of some incident or incidents of the veteran's period of 
active military service.  



CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to a claimant after the initial decision could satisfy 
the requirements of the VCAA if the timing of the notice was 
not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

In this case, in correspondence of June 2001, and in a 
subsequent letter of May 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by the VA, and the need for 
the veteran to advise VA of or submit any further evidence 
pertaining to his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well a June 2003 
Statement of the Case (SOC), and a June 2004 Supplemental 
Statement of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the 
veteran's claims.  By way of these documents, they also were 
specifically informed of the cumulative evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file consists of the 
veteran's service medical records, as well as post service 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of hearing 
loss or tinnitus.  At the time of a service separation 
examination in May 1972, the veteran's ears were within 
normal limits, as was an audiometric examination.  No 
pertinent diagnoses were noted.  

On VA otologic examination in July 2001, it was noted that, 
in 1996, an audiogram had been performed which showed 
bilateral moderate to severe sensorineural hearing loss, 
somewhat worse in the right ear than the left ear.  The 
veteran complained of tinnitus in both ears, and described 
that tinnitus as a constant high-pitched sound.  Also noted 
was a history of hearing loss in both ears.  When questioned, 
the veteran stated that, while in service, he experienced 
noise exposure on the flight line.  

On physical examination, the veteran's external auditory 
canals, tympanic membranes, and tympana were within normal 
limits.  No active ear disease was present, and there was no 
evidence of any infection of the middle or inner ear.  Noted 
at the time of examination was that an audiometric 
examination was pending.  The pertinent diagnoses noted were 
bilateral sensorineural hearing loss; and tinnitus secondary 
to sensorineural hearing loss.  

On VA audiometric examination, likewise conducted in July 
2001, the veteran gave a history of hearing loss since 1993, 
as well as bilateral tinnitus, worse in the right ear, for 
the past 10 years.  When questioned, the veteran gave a 
history of excessive military-related noise exposure during 
the years from 1968 to 1972.  Also noted was a history of ear 
infections as a child.  

When questioned, the veteran complained of bilateral 
tinnitus, somewhat worse in his right ear.  According to the 
veteran, his tinnitus was periodic, and had its onset 
approximately 10 years earlier.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT 
EAR
25
35
25
30
70
LEFT 
EAR
20
25
20
20
35

Speech recognition ability was 92 percent in the veteran's 
right ear, and 96 percent in the left ear.  The pertinent 
diagnosis was of a mild to moderately severe sensorineural 
hearing loss commencing at 1,000 Hertz, rising to within 
normal limits at 2,000 Hertz, with good speech discrimination 
in the right ear; and a mild high frequency sensorineural 
hearing loss commencing at 4,000 Hertz, with good speech 
discrimination in the left ear.  

During the course of VA outpatient treatment in November 
2001, it was noted that the veteran had been referred to ear, 
nose, and throat service from audiology for evaluation of an 
asymmetrical sensorineural hearing loss.  At the time of 
evaluation, the veteran complained of tinnitus in his right 
ear.  Also noted was a history of noise exposure in service.  
Audiometric examination was consistent with the presence of a 
mild high frequency hearing loss in the left ear, and a mild 
hearing loss (up to 3,000 Hertz) in the right ear, with a 
severe hearing loss in the range from 4,000 to 8,000 Hertz in 
that ear.  The clinical assessment was asymmetrical 
sensorineural hearing loss.  

During the course of an outpatient VA audiologic reevaluation 
in May 2002, the veteran gave a history of bilateral tinnitus 
and inservice noise exposure.  The veteran was subsequently 
seen for audiological evaluation, which showed no significant 
change since the time of his last audiometric examination in 
July 2001.  The pertinent diagnosis was of hearing within 
normal limits through 2000 Hertz in the right ear, followed 
by a mild precipitously sloping to moderately severe to 
severe sensorineural hearing loss thereafter; and hearing 
within normal limits through 3,000 Hertz in the left ear, 
followed by a mild sensorineural hearing loss in that ear for 
the remaining frequencies.  Speech discrimination was 
described as good in the right ear and excellent in the left 
ear.  

Analysis

The veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2005).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The determination as to whether the requirements for 
entitlement to service connection have been met is based on 
an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2005).  Where there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  
Where the Board determines that a preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365.  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of defective hearing or chronic tinnitus.  At the 
time of a service separation examination in May 1972, the 
veteran's hearing was entirely within normal limits, and 
there was no evidence of tinnitus.  The earliest clinical 
indication of the presence of either hearing loss or tinnitus 
is revealed by VA otologic and audiometric examinations dated 
in July 2001, at which time the veteran gave a history of 
hearing loss since 1993, placing the inception of that 
disability at a point in time more than 20 years following 
his discharge from service.  Tinnitus, somewhat worse in the 
right ear than the left, was reported as having been present 
for the past 10 years, placing its inception around or about 
1991, almost 20 years following the veteran's separation from 
active service.  

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, oe 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).  By such 
standards, the veteran does not currently exhibit a "hearing 
loss disability" in his left ear.  Nor is there evidence that 
such hearing loss or tinnitus as the veteran currently 
suffers is in any way the result of some incident or 
incidents of his period of active military service.  

The Board has taken into consideration the veteran's 
contentions regarding his current hearing loss and tinnitus, 
and the alleged relationship between those disabilities and 
noise exposure in service.  However, a thorough review of the 
entire evidence of record fails to establish that the 
veteran's hearing loss or tinnitus, first persuasively 
documented many years following service separation, is the 
result of his period of active service.  Under the 
circumstances, service connection for bilateral hearing loss 
and tinnitus must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for bilateral defective hearing is denied. 

Service connection for chronic tinnitus is denied.  


REMAND

In addition to the aforementioned, the veteran in this case 
seeks an increased evaluation for a service-connected anxiety 
disorder, as well as a total disability rating based upon 
individual unemployability.  In pertinent part, it is argued 
that current manifestations of the veteran's service-
connected anxiety disorder are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the 50 percent schedular evaluation now 
assigned.  It is additionally contended that the veteran's 
service-connected disabilities, when taken in conjunction 
with his education and occupational experience, are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  

In that regard, the Board notes that service connection is 
currently in effect for the aforementioned anxiety disorder, 
evaluated as 50 percent disabling; as well as for acne 
vulgaris and the residuals of a sprain of the left ankle, 
each evaluated as noncompensably disabling.  A review of the 
record discloses that the veteran last underwent a VA 
psychiatric examination for compensation purposes in July 
2001, more than four years ago.  Significantly, at the time 
of that examination, the veteran stated that he had retired 
on disability due to "disc problems."  However, according to 
the examiner, the veteran's high levels of anxiety, poor 
concentration, lack of motivation, and depressed mood would 
make employment involving contact with the public or in an 
occupation requiring sustained attention "problematic."  In a 
statement of August 2004, the veteran's private physician 
wrote that the veteran had been his patient since March 1995, 
and that he had been receiving treatment for a nervous 
disorder/anxiety disorder which rendered him "unemployable."  
However, the clinical records of that physician are not at 
this time a part of the veteran's claims folder.  

The Board notes that, in a statement of July 2004, the 
veteran's accredited representative requested that the 
veteran be afforded an additional VA examination or 
examinations prior to a final adjudication of his claims.  In 
light of the aforementioned, the Board is of the opinion that 
this represents an entirely reasonable request.  See 
VAOPGCPREC 11-95 (April 7, 1995).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The RO should, 
additionally, attempt to obtain any and 
all records of treatment of the veteran 
by John J. Mark, D.O., from March 1995 to 
the present.  All such records, when 
obtained, should be incorporated in the 
veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
anxiety disorder, and the impact of the 
disability upon his employability.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of their examinations.  

3.  After conducting any additional 
development deemed necessary, the RO 
should then review the veteran's claims 
for an increased evaluation for service-
connected anxiety disorder, and a total 
disability rating based upon individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the most 
recent Supplemental Statement of the Case 
in June 2004.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


